DETAILED ACTION
This office action is in response to amendments filed on 04/25/21. Claims 1 and 4-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2018/119733, filed on 12/07/18.
Allowable Subject Matter
Claims 1 and 4-19 are allowed.
Regarding Claim 1, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “a positioning module, fixed to the stator, comprising three Hall sensors for sensing positions of the plurality of magnets, and configured to generate the feedback signal according to the positions of the plurality of magnets sensed by the three Hall sensors. wherein a voltage level of the feedback signal is determined according to voltage levels of output ends of the three Hall sensors; and wherein the three Hall sensors are a first Hall sensor, a second Hall sensor and a third Hall sensor fixed to different positions of the stator, and the positioning module further comprises: a first current module, coupled to a first power supply node, a second power supply node and an output end of the first Hall sensor, and configured to generate a first current flowing through the output end of the first Hall sensor; a second current module, coupled to the first power supply node, the second power 
	Regarding Claims 4-19 depend on claim 1, therefore are allowable.
	The closest prior art Matthews et al. US 20170214341 A1 (Hereinafter “Matthews”) teaches phase-cut AC electrical signals 50 are input into the phase detector 100 and the voltage regulator 200.  The phase-cut AC electrical signals 50 may be generated by a phase-cutting circuit, for example, a Triac or an Insulated-gate bipolar transistor (IGBT) circuit.  The phase 
detector 100 comprises a Zero Crossing detector 102, a period calculator 104, and an OFF Time Calculator 106.  As shown in the example of FIG. 2, the phase detector 100 may also include a floating voltage suppressor 108 for receiving the input phase-cut AC electrical signals 50 before they reach zero crossing detection 102 or voltage regulation driver 200.
 Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORTEZ M COOK/      Examiner, Art Unit 2846